UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7320



JOHNNY M. BROWN,

                                             Plaintiff - Appellant,

          versus


UNITED STATES ATTORNEY’S OFFICE, Washington,
D.C., Individually and in their official
capacities; JEAN B. HUDSON, Assistant United
States Attorney, Charlottesville, Virginia,
Individually and in their official capacities,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:06-cv-00582-CMH)


Submitted:   December 20, 2006            Decided:   January 9, 2007


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny M. Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Johnny    M.   Brown   appeals    the   district    court’s   order

dismissing this action brought pursuant to the Federal Tort Claims

Act.       We have reviewed the record and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for the reasons stated by the district court.                 Brown v.

United States Attorney’s Office, No. 1:06-cv-00582-CMH (E.D. Va.,

filed July 10, 2006; entered July 11, 2006).               We deny the motion

for appointment of counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the   court   and     argument   would   not    aid   the

decisional process.*

                                                                        DISMISSED




       *
      The district court incorrectly identified Brown as a Virginia
state prisoner. Brown is a federal prisoner who must challenge his
conviction and sentence in a motion filed pursuant to 28 U.S.C. §
2255 (2000). The district court is directed to issue an amended
order reflecting these corrections.

                                       - 2 -